     Case 3:20-cv-01075-MMA-AGS Document 16 Filed 09/02/20 PageID.315 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10    CITIZENS INSURANCE COMPANY                        Case No.: 20-cv-1075-MMA-AGS
      OF AMERICA,
11                                                      ORDER CONVERTING EARLY
                             Plaintiff,
                                                        NEUTRAL EVALUATION TO ZOOM
12
      v.                                                VIDEO CONFERENCE
13
      CHIEF DIGITAL ADVISORS; Cathy
14    Parkes d/b/a Level Up RN; Assessment
      Technologies Institute, LLC,
15
                                   Defendants.
16
17          The Court converts the September 21, 2020 Early Neutral Evaluation to a Zoom
18    video conference. Before the ENE, the Court will e-mail counsel of record an invitation
19    and link allowing them to join the Zoom call. Participants will start in a joint session, then
20    be moved to separate breakout rooms so that each side can communicate confidentially
21    with the Court.
22          Counsel are responsible for ensuring that their clients can participate in the ENE. All
23    participants are expected to devote their full attention to the ENE as though they were
24    attending in person.
25          By September 14, 2020, the parties must email chambers with a list of participants
26    for each side, as well as a backup phone number in the event there are technical problems
27    with Zoom. Participants must connect to the call 5 minutes before the scheduled start time.
28

                                                    1
                                                                                 20-cv-1075-MMA-AGS
     Case 3:20-cv-01075-MMA-AGS Document 16 Filed 09/02/20 PageID.316 Page 2 of 2



 1          Participants are encouraged to familiarize themselves with the Zoom program before
 2    the ENE, and to contact chambers at efile_Schopler@casd.uscourts.gov if they have any
 3    questions.
 4    Dated: September 2, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            20-cv-1075-MMA-AGS
